
	

116 S2719 IS: Creating Early Childhood Leaders Act
U.S. Senate
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2719
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2019
			Mr. Casey (for himself, Mr. Romney, and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to increase the knowledge and skills of principals and
			 school leaders regarding early childhood education.
	
	
 1.Short titleThis Act may be cited as the Creating Early Childhood Leaders Act. 2.Findings and purpose (a)FindingsCongress finds the following:
 (1)Since principals and school leaders have the second largest in-school impact on student achievement (after teachers), a principal or school leader's knowledge has a substantial impact on the teachers and students under the principal or school leader's supervision.
 (2)Principals and school leaders are increasingly being asked to supervise teachers and children in pre-kindergarten programs, yet school leaders often do not have training in early childhood education.
 (3)Given the critical development that occurs in a child’s early life and the impacts of this developmental period on later life outcomes, understanding the standards of early childhood education is particularly important.
 (b)PurposeThe purpose of this Act is to ensure that principals and school leaders are able to effectively support teachers in providing pre-kindergarten students with developmentally appropriate instruction.
 3.School leader training regarding early childhood educationSection 202(f)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1022a(f)(1)(B)) is amended— (1)by striking clause (v) and inserting the following:
				
 (v)engage and involve parents, community members, the local educational agency, businesses, providers of early childhood education programs, and other community leaders, to leverage additional resources to improve student academic achievement;; 
 (2)in clause (vi), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (vii)understand child development, social and emotional development, and effective instructional leadership skills for children from birth through age 8, in order to effectively manage and support developmentally appropriate early childhood education programs..
			
